DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-20 when the claims (the independent claims and the dependents claims as a whole) were examined for prior art none was found.  The areas searched were both the patents and non-patent literature, but neither a single or combination of refences was found that taught the claimed subject matter as a whole.  Hence, for example, claim 1, “A non-transitory computer readable storage medium comprising a plurality of computer executable instructions, the computer executable instructions executable by a processor, the computer executable instructions comprising: instructions executable to receive, prior to a flight by a hybrid electric aircraft, an indication of a limitation of battery mass for the hybrid electric aircraft; instructions executable to determine, based on the indication of the limitation of battery mass and prior to the flight, an amount of electrical energy and an amount of jet fuel necessary for the hybrid electric aircraft to complete the flight based on an optimization of an energy split between the electrical energy and the jet fuel; and instructions executable to cause an indication of the amount of electrical energy and the amount of jet fuel to be displayed in a graphical user interface and/or to be otherwise outputted.”, has been found to be allowable with its dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664